                  Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 1 of 33




 1   Jason Harrow
     (Cal. Bar No. 308560)
 2   Gerstein Harrow LLP
 3   3243B S. La Cienega Blvd.
     Los Angeles, CA 90016
 4   jason@gerstein-harrow.com
     (323) 744-5293
 5
     Charles Gerstein
 6
     (Pro hac vice application forthcoming)
 7   Gerstein Harrow LLP
     611 Pennsylvania Ave SE, No. 317
 8   Washington, DC 20003
     charlie@gerstein-harrow.com
 9   (202) 670-4809
10
     Chris Williams
11   Sheila Maddali
     Ryan H. Nelson
12   National Legal Advocacy Network
     1 N LaSalle St., Suite 1275
13
     Chicago, IL 60602
14
                             UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
16

17      ONE FAIR WAGE, INC.,                          Case No. 4:21-cv-2695
18                    Plaintiff,                      COMPLAINT
19         vs.
                                                      Date: April 15, 2021
20      DARDEN RESTAURANTS, INC.,
21                    Defendant.
22
23                                  Preliminary Statement
24               1.      The lowest legal cash wage in the United States is $2.13 per hour.
25      It is legal to pay employees this wage only if they are within a narrow class of
26      service employees who receive tips, like restaurant servers and bartenders,
27      and if paying this wage does not violate any other laws. But paying such a low
28

                                                  1
                                             COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 2 of 33




 1   cash wage increases sexual harassment in the workplace, and encouraging or
 2   facilitating tipping without mediating that process creates a clear and
 3   significant tipped wage gap between employees of color and white employees.
 4   When a company adopts wage policies or practices like these that result in
 5   disparate, negative impacts on the basis of sex and race, and there is no
 6   business necessity for doing so, it engages in illegal employment discrimination
 7   under federal law.
 8         2.     Defendant Darden Restaurants, Inc., has done just that. Darden
 9   maintains a national, corporate-level policy or practice that local managers
10   must pay the lowest possible cash wage to all tipped employees. As a result,
11   Darden pay tens of thousands of its roughly 175,000 employees the lowest
12   legally-permissible cash wage and encourages and facilitates tipping on top of
13   that without any mediation of its tipping process. In 43 states, this cash wage
14   is called the “subminimum wage” because it is well below the minimum wage
15   for non-tipped employees (which, at the federal level, is $7.25 per hour). Under
16   federal law, only tipped employees are permitted to be paid a cash wage this
17   low, and only then on the condition that, if the combined total of the employee’s
18   cash wages plus tips do not result in a total of $7.25 per hour, then the
19   employer must make up the difference with an increased payment to bring that
20   employee up to $7.25 per hour. Nothing in federal law requires tipped workers
21   to be paid a subminimum wage or compels tipping in this manner, and nothing
22   in federal law permits employers to pay a subminimum wage or compel tipping
23   in this manner if doing either violates federal law.
24         3.     Darden’s wage policies result in increased sexual harassment of
25   workers and disparate wages for workers across racial groups. These effects
26   violate the prohibitions on workplace discrimination in Title VII of the Civil
27   Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e-2.
28

                                            2
                                       COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 3 of 33




 1         4.     According to empirical and anecdotal data from current and
 2   former Darden employees, and supported by studies measuring the impact of
 3   wage policies like Darden’s, the subminimum wage is the direct cause of, or at
 4   least a motivating factor in, a documented increase in sexual harassment. A
 5   key reason for this is that the subminimum wage puts great pressure on tipped
 6   employees to have the customers, rather than Darden, pay employees their
 7   legally-required wages. This, in turn, means that managers have an incentive
 8   to ignore, indulge, or even encourage sexual harassment, including requiring
 9   or encouraging employees to flirt or dress suggestively. Without Darden’s cash
10   wage policy, these illegal effects would be substantially lessened.
11         5.     Separately, Darden’s tipping policy has led directly to, or was at
12   least a motivating factor in, tipped employees of color being paid less in tips
13   than tipped white employees. The reason is clear: it is Darden’s corporate
14   policy or practice to encourage and facilitate tipping for positions like servers
15   and bartenders without mediation, which means that Darden, as a corporation,
16   requires its customers to directly set the wage levels for tens of thousands of
17   its employees without any oversight. But customers are often capricious, not
18   systematic; they are often emotional, not rational; and they often bring
19   conscious and unconscious racial and other biases with them when they eat
20   out. Thus, whether intentional or not, and whether made by customers who
21   have had two bottles of wine or none at all, customer decisions about whether
22   and how much to tip have resulted in employees of color being paid
23   meaningfully less than white employees because of their race. To be clear,
24   tipping itself is not the problem. Rather, Darden’s tipping policy, which does
25   nothing to mitigate customers’ tip choices, is the problem.
26
27
28

                                            3
                                       COMPLAINT
             Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 4 of 33




 1         6.     Neither of these policies are job related or consistent with
 2   business necessity. Accordingly, Darden’s cash wage policy and its tipping
 3   policy violate federal anti-discrimination law.
 4

 5                                        Parties
 6         7.     Plaintiff One Fair Wage, Inc. is a New York not-for-profit
 7   corporation with its principal place of business in Oakland, California. One
 8   Fair Wage is the leading organization seeking to lift millions of tipped and
 9   subminimum-wage-earning employees nationally out of poverty by requiring
10   all employers to pay the full minimum wage as a cash wage with fair, non-
11   discriminatory tips on top. One Fair Wage focuses specifically on helping
12   employees in the restaurant industry.
13         8.     One Fair Wage, as an organization, has been injured by Darden’s
14   policies. Because Darden maintains the policies complained of here, One Fair
15   Wage has been forced to divert its resources to address Darden employees’
16   complaints that they have suffered more and worse sexual harassment than
17   their coworkers of the same sex who are not subject to the policies, as well as
18   complaints from Darden employees of color that they have received less in tips
19   than their white coworkers. Moreover, One Fair Wage has lost money as a
20   result of Darden’s policies because One Fair Wage has paid more cash
21   assistance from its Emergency Coronavirus Relief Fund to Darden employees
22   subject to Darden’s policies than One Fair Wage would have paid otherwise.
23         9.     Defendant Darden Restaurants, Inc. is a Florida corporation with
24   its principal place of business in Florida. Darden is the largest operator of full-
25   service restaurants in the world. It operates eight prominent restaurant chain
26   brands, including The Olive Garden, LongHorn Steakhouse, and the Capital
27   Grille. As of Darden’s most recent annual report, there were 861 company-
28

                                             4
                                       COMPLAINT
             Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 5 of 33




 1   owned Olive Gardens in the United States, which makes the Olive Garden the
 2   largest full-service-dining Italian restaurant chain in the country. The other
 3   seven brands that Darden owns operate another 1,000 or so restaurants. All
 4   told, Darden had sales of $7.81 billion dollars in fiscal year 2020, which
 5   included the first few months of the pandemic. Darden operates restaurants in
 6   all 50 states, including approximately 74 Olive Gardens and 25 Yard Houses
 7   in California with several thousand Darden employees working in California.
 8         10.    Darden is an “employer” under Title VII, it has had more than 15
 9   employees at all relevant times, and the policies that caused One Fair Wage
10   harm applied to “employee[s]” of Darden, as that term is used under Title VII.
11
12                                     Jurisdiction
13         11.    This Court has jurisdiction over this action under 28 U.S.C.
14   § 1331 because this action arises under the laws of the United States.
15
16                                         Venue
17         12.    Venue is proper in this judicial district under 42 U.S.C. § 2000e-
18   5(f)(3) because Darden’s unlawful employment practices were committed in
19   California, implemented in California, and had their effects felt in California,
20   and because the employment records relevant to those unlawful employment
21   practices are maintained and administered in this judicial district.
22         13.    Venue is proper in this judicial district under 28 U.S.C. § 1391
23   because a substantial part of the events or omissions giving rise to the claims
24   occurred in this judicial district and because Darden is subject to the court’s
25   personal jurisdiction with respect to this action in this judicial district.
26
27
28

                                              5
                                        COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 6 of 33




 1                             Intradistrict Assignment
 2         14.    Assignment to this division is proper because a substantial part
 3   of the events or omissions which give rise to the claims occurred in Alameda
 4   County, California.
 5
 6                             Darden’s Wage Policies
 7         15.    Darden maintains two corporate wage policies or practices that
 8   have caused and continue to cause the disparate impacts explained further
 9   below: the cash wage policy and the tipping policy.
10         16.    Darden has maintained both of its wage policies for at least the
11   twenty years preceding this action, continues to maintain these policies today,
12   and has maintained these policies at all times relevant to this action.
13
14                           Darden’s Cash Wage Policy
15         17.    Darden maintains a policy or practice of setting and enforcing a
16   cash wage for all “tipped employees,” as that phrase is defined within the Fair
17   Labor Standards Act of 1938, 29 U.S.C. § 203(t), that is equal to the lowest
18   possible cash wage in the state or municipality in which that employee works.
19   That is, in 43 states (and the 7 other states before state law eventually forbade
20   it), Darden’s policy or practice is to pay its tipped employees a subminimum
21   wage, which is the lowest legally-permissible cash wage permitted and less
22   than the minimum wage for non-tipped employees.
23         18.    For example, in the Team Member Handbook for one of Darden’s
24   brands, Darden states that “[t]his handbook briefly summarizes the policies
25   and procedures of the family of Darden Restaurants” and that “[t]he goal of
26   this handbook is to present policies and procedures that apply to all of Darden’s
27   restaurants.” The handbook then states that, for “tipped team members,”
28

                                            6
                                       COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 7 of 33




 1   Darden “takes the maximum permissible ‘tip credit’”—i.e., the difference
 2   between the cash wage and the minimum wage. Accordingly, Darden’s cash
 3   wage policy requires all tipped employees at all restaurants nationwide to be
 4   paid the lowest, legally-permissible cash wage permitted.
 5         19.   In February and March 2021, One Fair Wage conducted an
 6   informal poll of Darden employees. Hundreds of current and former Darden
 7   employees responded. Of those respondents who reported working only as a
 8   server for Darden, most told One Fair Wage that they were paid at or below
 9   the lowest legally-permissible cash wage. Many more told One Fair Wage that
10   they were paid within a few cents of that. (Shockingly, roughly a quarter of
11   servers reported being paid cash wages below what state law required.) This
12   Darden-specific empirical data demonstrates the existence of a corporate-level
13   cash wage policy or practice requiring local managers to pay tipped employees
14   at Darden the lowest permissible cash wage which, in 43 states, is a
15   subminimum wage as low as $2.13 per hour.
16         20.   Darden’s cash wage policy dictates a common restriction on how
17   local managers are prohibited from exercising their discretion over tipped
18   employees’ cash wage rates, and that directive pervades the entire company.
19   Darden’s policy is a corporate-level instruction to local managers that they
20   must pay tipped employees a cash wage as low as applicable law allows.
21         21.   Darden enforces its policy by training local managers not to pay
22   tipped employees a cash wage greater than legally permitted, prohibiting
23   managers from doing the same (e.g., in its handbook), auditing tipped
24   employees’ cash wage rates, and investigating and potentially disciplining
25   managers who violate the corporate policy and pay tipped employees more than
26   the company-imposed cash wage ceiling.
27
28

                                           7
                                     COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 8 of 33




 1         22.    Although in 35 states the wage floor for tipped employees is
 2   higher than $2.13 per hour, and in 7 states there is no distinction for large
 3   employers between the minimum wage for tipped employees and non-tipped
 4   employees, Darden’s policy of paying the lowest legally-permissible cash wage
 5   to tipped employees is applicable nationally to all tipped employees at Darden
 6   restaurants across the United States.
 7         23.    For example, from July 2020 to December 2020, and absent any
 8   deviations applicable to local jurisdictions, the policy caused Darden to pay
 9   tipped employees working in South Carolina a cash wage of $2.13 per hour and
10   those working in New York City a cash wage of $10.00 per hour. In South
11   Carolina, Darden thus took the maximum tip credit of $5.12 per hour (i.e., the
12   difference between the federal minimum wage of $7.25 per hour and $2.13 per
13   hour in cash wages), and Darden was required to pay additional cash wages to
14   its employees if their tips were insufficient to make up that difference. In New
15   York City, the legally-imposed wage floor is higher, but the calculation is the
16   same: Darden paid employees a cash wage of $10.00 per hour and took the
17   maximum tip credit of $5.00 per hour (i.e., the difference between the statewide
18   minimum wage of $15.00 per hour and $10.00 per hour in cash wages). As in
19   South Carolina, Darden was required to directly pay its employees additional
20   wages if their cash wages and tips did not sum to $15.00 per hour.
21         24.    In total, Darden pays roughly 20% of its entire workforce a cash
22   wage of $2.13 per hour. That is the lowest legally-permissible cash wage
23   nationwide, and it applies in 15 states.
24         25.    The majority of Darden’s tipped employees are paid a
25   subminimum wage that is lower than $7.25 per hour.
26         26.    Darden encourages employees who are paid a subminimum wage
27   to try to earn enough tips to make up the difference between the tipped
28

                                             8
                                      COMPLAINT
                 Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 9 of 33




 1       minimum wage and the minimum wage, and it facilitates this through tracking
 2       and reporting tips, so Darden will not need to make up this difference in
 3       additional cash wages.
 4              27.    Darden has fought to preserve its alleged right to maintain its
 5       cash wage policy by lobbying to preserve the subminimum wage of $2.13 per
 6       hour under federal law. Restaurant Opportunities Centers United, Darden: At
 7       the Drop of a Dime 1 (2020).1
 8
 9                                  Darden’s Tipping Policy
10              28.    Darden maintains a policy or practice of actively encouraging and
11       facilitating, and essentially tacitly requiring, its customers to tip its tipped
12       employees, including all servers and bartenders at all of its restaurants,
13       without mediating that process in any way. In other words, Darden’s policy
14       encourages and facilitates tipping without interposing between customers
15       tipping and employees taking those tips home as wages. The intent and effect
16       of Darden’s policy is that Darden’s customers directly determine a large portion
17       of the wages paid to Darden’s tipped employees.
18              29.    Darden’s active encouragement and facilitation of customer
19       tipping as a form of employee compensation takes several forms. For instance,
20       it is corporate policy that restaurants print a “tip” line on customers’ bills; that
21       restaurants recommend tip percentages on bills for perceived good service
22       (although Darden does not audit this recommendation to confirm whether
23       customers actually tip based on employee merit); and that restaurants post
24       signage on menus, bills, and elsewhere encouraging customers to tip. Darden
25       also actively facilitates its tipping policy by, for instance, maintaining the Tip
26
27
     1https://rocunited.org/wp-
     content/uploads/sites/7/2020/02/DardenAtTheDropOfADime.pdf.
28

                                                  9
                                            COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 10 of 33




 1   Reporting Alternative Commitment with the IRS, which is a voluntary
 2   agreement that requires employees to track and report tips to Darden and the
 3   IRS, and by disciplining employees who fail to accurately track and report tips
 4   to Darden and managers who acquiesce in the same.
 5         30.    In the employee handbook described above, Darden acknowledges
 6   that it encourages and facilitates customers directly making compensation
 7   decisions for tipped employees and that Darden does not mediate that process.
 8   The handbook, which applies across all of Darden restaurants nationwide,
 9   states that, “[i]f you are a tipped team member, tips will account for a large
10   portion of your earnings. The Internal Revenue Service requires that you
11   accurately report the amount of tips you receive and keep. Under federal law,
12   YOU MUST REPORT AND PAY INCOME TAXES ON 100% OF YOUR TIP
13   INCOME.” The handbook also advises Darden’s tipped employees that “you
14   should keep a daily record of the cash and charge tips you receive (many of the
15   restaurants have tip logs available for you—ask a manager).” Hence, Darden’s
16   corporate-level tipping policy encourages and facilitates tipping for all tipped
17   employees at all of its restaurants, even those employees who are paid a cash
18   wage greater than a subminimum wage (e.g., tipped employees who work in
19   states that require a cash wage for tipped employees equal to the minimum
20   wage for non-tipped employees), without mediating that process.
21         31.    The poll referenced above confirms the existence of Darden’s
22   tipping policy. The overwhelming majority of respondents who identified their
23   job as server or bartender reported receiving at least some tips in connection
24   with working for Darden. This Darden-specific empirical data demonstrates
25   the existence of a national, corporate-level tipping policy.
26         32.    Darden’s tipping policy is a corporate-level restriction on local
27   manager discretion that requires local managers to allow customers to tip
28

                                            10
                                       COMPLAINT
                Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 11 of 33




 1       employees without any mediation of that process and to help facilitate that
 2       tipping. At the same time, the corporate policy does not permit local managers
 3       the discretion to use alternative systems, even if local managers know or
 4       suspect that those alternatives would better match employees’ wages to
 5       employees’   performance     and    would   minimize     any    consideration   of
 6       discriminatory factors (e.g., employee race) in pay received.
 7
 8              Darden’s Cash Wage Policy Increases Sexual Harassment
 9             33.    Darden employees paid a subminimum wage pursuant to the cash
10       wage policy suffered more and worse sexual harassment than Darden
11       employees paid at least the minimum wage. The cash wage policy is the direct
12       cause, or at least a motivating cause, of this disparate impact. That is, Darden’s
13       cash wage policy caused sex to play more of a role in the jobs of all employees
14       subject to the policy, regardless of the employees’ sexes.
15             34.    The poll referenced above showed that Darden employees paid a
16       subminimum wage pursuant to the policy suffered more and worse sexual
17       harassment than Darden employees paid the minimum wage. For example,
18       Darden employees working where Darden’s policy causes servers and
19       bartenders to be paid a subminimum wage reported the following sexual
20       harassment (emphasis added to highlight the significant frequency and
21       severity of the sexual harassment):2
22                    a.     “Manage[r]s . . . would typically make comments on female
23                           workers bodies and their looks, weight, or how f**kable
24                           they were”;
25
26   2Not included in this list is one report of sexual harassment against a line cook.
27   Although this was reported by an employee working where servers and bartenders
     are paid a subminimum wage, line cooks are entitled to the minimum wage.
28

                                                11
                                            COMPLAINT
     Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 12 of 33




 1        b.    “A married kitchen manager described almost daily, in
 2              great detail, what he’d like to do to me if we were ever
 3              alone”;
 4        c.    “The head cook would always make very suggestive
 5              comments to me about my body and a manager would
 6              openly talk abo[u]t women working for Darden as well as
 7              customers”;
 8        d.    “I often hear male team members talking sexually about
 9              other team members and guests as well. It[’]s just
10              dis[g]usting. About their fantasies or specific body parts.”;
11        e.    “As a woman, I got hit on plenty, and sexually harassed by
12              everybody from coworkers to patrons/guests”;
13        f.    “There were frequent incidents of men sexually harassing
14              me”;
15        g.    “Sexual jokes are too common, [and] people are too touchy”;
16        h.    “I’m a homosexual and I [got] sexually harassed a lot”;
17        i.    “There was a lot of sexual harassment going on in my
18              store”;
19        j.    “[There] was a ma[l]e server that always made very
20              personal, sexual remarks”;
21        k.    “Male [employees] pretty regularly made females feel
22              uncomfortable and management did not do a whole lot
23              about it”;
24        l.    “As a bartender it’s just part of the job, many customers
25              make sexualized comments”;
26        m.    “Always making fun of the way I talked, that it was
27              typically how a homosexual sounds”;
28

                                   12
                              COMPLAINT
           Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 13 of 33




 1               n.    “Unwanted remarks and touching from cooks”;
 2               o.    “Being sexually objectified by male coworkers”;
 3               p.    “A manager got my address without permission and called
 4                     me drunk at 2 am trying to come see me as he was drunk”;
 5               q.    “[M]ale manager likes to hug but only female employees”;
 6               r.    “During training I was ‘fought’ over by male trainers[,] both
 7                     of whom made sexual advances to me that same day after
 8                     the shift off site”;
 9               s.    “Sexual harassment”; and
10               t.    “[S]exist jokes.”
11         35.   In contrast, Darden employees working where Darden’s policy
12   causes servers and bartenders to be paid at least the minimum wage still
13   reported sexual harassment in response to the poll, but not nearly the same
14   amount or severity (emphasis added to highlight the limited frequency and
15   severity compared to the sexual harassment reported above):
16               a.    “I’ve had couples give me their hotel room keys, men try to
17                     coerce me to drink with them on the job, also constantly
18                     being called ‘sweetie’ or ‘honey’ and putting their hands on
19                     me while serving them”;
20               b.    “Lots of sexual harassment”;
21               c.    “Had a manager pull me aside and ask me the sexual
22                     orientation of a fellow server”; and
23               d.    “Witness [s]exual harassment.”
24         36.   Another specific example demonstrates how Darden’s policy
25   causes Darden employees paid a subminimum wage to suffer more and worse
26   sexual harassment than Darden employees paid a minimum wage. In her
27   recent Charge of Discrimination filed against Darden with the U.S. Equal
28

                                              13
                                      COMPLAINT
                Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 14 of 33




 1       Employment Opportunity Commission (“EEOC”), Brooklynn Brunner (who
 2       was paid a subminimum wage pursuant to Darden’s cash wage policy when
 3       she worked for Darden in New York City from March 2018 to March 2020)
 4       stated that she “and other similarly situated servers are put in a position to be
 5       compliant and allow sexual harassment by customers, based on our sex as
 6       female servers, because we are dependent on customers for tips” and,
 7       “[b]ecause of my increased vulnerability to sexual harassment due to my sex
 8       and reliance on tips for my livelihood, Darden’s policy of paying the
 9       subminimum tipped wage has a disparate impact on me and similarly situated
10       servers.” Brunner also stated that she suffered “frequent sexual harassment
11       by customers while working as a server. This includes inappropriate
12       comments, being hit on, and more,” including being “screamed and yelled at”
13       by a male customer. She also gives examples of coworkers sexually harassing
14       her, including one who was “grabbing my butt, telling me his genital size and
15       asking me to grab it, saying sexually charged statements to me in passing, and
16       more” and a second who was “forcibly unzipping my pants, grabbing my butt,
17       and more.”
18             37.    Empirical evidence confirms that paying a subminimum wage
19       increases sexual harassment. For example, in Restaurant Opportunities
20       Centers United & Forward Together, The Glass Floor: Sexual Harassment in
21       the Restaurant Industry 14, 16 (2017),3 Figures 3.4, 3.5, & 3.6 show an increase
22       in the amount of sexual harassment that employees suffer because they are
23       paid a subminimum wage (as per Figure 3.4, increasing the mean total sexual
24       harassment from roughly 9% for employees in states prohibiting subminimum
25       wages to over 16% for employees in states allowing a subminimum wage).
26
27
     3https://chapters.rocunited.org/wp-content/uploads/2014/10/REPORT_The-Glass-
     Floor-Sexual-Harassment-in-the-Restaurant-Industry2.pdf.
28

                                                14
                                           COMPLAINT
                Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 15 of 33




 1       Another report similarly found that “[w]omen workers earning their state’s full
 2       minimum wage before tips reported half the rate of sexual harassment as
 3       women in the states that pay $2.13 per hour.” Lisa Baertlein, U.S. Restaurant
 4       Workers Target Low Wages in Campaign Against Sexual Harassment, Reuters
 5       (Feb. 13, 2018). Finally, a recent empirical study by One Fair Wage itself shows
 6       that “[t]ipped workers who receive a subminimum wage . . . experience sexual
 7       harassment at a rate far higher than their non-tipped counterparts”; “[t]ipped
 8       workers were sexually harassed significantly more frequently, in every way
 9       measured,    than   their   non-tipped    counterparts”;    “[t]hese   experiences
10       represented not one-time harassment, but often persisted over days, weeks,
11       and in some cases, months”; and “[w]hen workers reported the sexual
12       harassment, tipped workers were less likely to say that the situation was
13       corrected than their non-tipped counterparts.” One Fair Wage, The Tipping
14       Point: How the Subminimum Wage Keeps Incomes Low and Harassment High
15       2–3 (2021).4 As explained in the following paragraphs, this increased sexual
16       harassment is attributable to managers, customers, and coworkers.
17             38.    First, empirical data shows that employees paid a subminimum
18       wage see an increase in management sexually harassing employees. To that
19       end, The Glass Floor report found that female employees paid a subminimum
20       wage were “three times more likely to be told by management to alter their
21       appearance and to wear sexier, more revealing clothing” than female
22       employees paid at least the minimum wage. The Glass Floor, supra ¶ 37, at 2–
23       4. This is due, at least in part, to the perverse incentives created by the policy.
24       Employers have a legal obligation to pay more cash wages if the tips received
25       by an employee do not sum to the full tip credit, so managers are incentivized
26
27
     4https://onefairwage.site/wp-content/uploads/2021/03/OFW_TheTippingPoint_3-
     1.pdf.
28

                                                  15
                                           COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 16 of 33




 1   to encourage tipped employees to try to earn more in tips. Furthermore, “[d]ue
 2   to [management’s] desire to keep customers happy, management can be
 3   unresponsive to, or even indulgent of customer misbehavior,” including by
 4   “encourag[ing] sexual harassment from customers and co-workers by requiring
 5   employees to flirt and dress suggestively.” Id. at 8. Once a worker is objectified
 6   in this way, the worker is much more vulnerable to being sexually harassed by
 7   everyone at work, not just customers. For example, managers sexually harass
 8   subminimum wage workers more than other workers because subminimum
 9   wage workers protest less out of a well-founded fear that managers will
10   retaliate by assigning them worse shifts or less-desirable sections of the
11   restaurant, thereby leading to less tips. Similarly, cooks and other “back-of-
12   the-house” workers sexually harass subminimum wage workers more than
13   other workers because subminimum wage workers protest less out of a well-
14   founded fear that these coworkers will retaliate by preparing food in a way that
15   doesn’t match customers’ demands, again leading to less tips. One Fair Wage
16   has confirmed from many discussions with Darden employees that this
17   incentive exists at Darden and plays out in Darden restaurants in precisely
18   this way.
19         39.    Second, empirical data also shows that another repercussion of
20   subminimum wages is an increase in customers sexually harassing employees.
21   For example, The Glass Floor report found that, because employees depend on
22   receiving enough tips to survive, “customers can feel entitled to treat servers
23   inappropriately.” Id. at 8. In another empirical study proving this point,
24   customers viewed sexual harassment against a female employee as “more
25   legitimate when she received tips.” Oliver Klein et al., Does Tipping Facilitate
26   Sexual Objectification? The Effect of Tips on Sexual Harassment of Bar and
27
28

                                            16
                                       COMPLAINT
                   Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 17 of 33




 1        Restaurant Servers, Equality, Diversity & Inclusion (2020).5 Moreover, once a
 2        subminimum wage worker is objectified by managers and customers alike by
 3        being forced or encouraged to dress suggestively or flirt to get more tips, that
 4        worker is more vulnerable to sexual harassment from customers.
 5                 40.   Third, empirical data further shows that another repercussion of
 6        employees being paid a subminimum wage, and thus being pressured by
 7        management to flirt with customers and dress suggestively to try to earn
 8        enough tips to survive, is an increase in coworkers sexually harassing
 9        employees who are now flirting more and dressing more suggestively at work
10        and holding subminimum wage workers’ tips over their heads (e.g., refusing to
11        prepare food in the way the customer wants it unless the server acquiesces to
12        sexual harassment). For example, The Glass Floor report found that “[t]ipped
13        workers experienced higher rates of sexual harassment from co-workers in
14        nearly every category than non-tipped workers.” The Glass Floor, supra ¶ 37,
15        at 18.
16                 41.   Finally, empirical data also shows that another repercussion of
17        employees being paid a subminimum wage is an increase in those employees
18        begrudgingly allowing sexual harassment to persist. Employees may acquiesce
19        in, or even reluctantly espouse consent to, such unwelcome conduct under the
20        threat of receiving less in tips, suffering retaliation by managers by being
21        assigned unfavorable shifts or tables, being humiliated publicly or privately by
22        their managers or coworkers, or even being fired. Dana Yagil, When the
23        Customer Is Wrong: A Review of Research on Aggression and Sexual
24        Harassment in Service Encounters, 13(2) Aggression & Violent Behavior 141,
25        144 (2008) (“Managers tend to exclude waitresses who complain about
26
27
     5   https://www.emerald.com/insight/content/doi/10.1108/EDI-04-2019-0127/full/html.
28

                                                 17
                                            COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 18 of 33




 1   harassment from the best tipping shifts and service stations.”). To that end, “it
 2   becomes difficult for workers to effectively draw lines between providing good
 3   service and tolerating inappropriate behavior from customers,” “[w]omen
 4   workers are often required or feel the need to dress or act in a sexualized
 5   manner in order to secure larger checks and tips from customers,” and
 6   “[w]omen restaurant workers often have to tolerate inappropriate comments
 7   and sexual harassment while at work in order to ensure their earnings are not
 8   impacted negatively and to maintain job security.” Indeed, “over 50% of tipped
 9   women workers agreed that depending on tips had led them to tolerate
10   inappropriate behaviors that made them nervous or uncomfortable.” The Glass
11   Floor, supra ¶ 37, at 8.
12         42.    Anecdotal evidence confirms that employees paid a subminimum
13   wage suffer more and worse sexual harassment than employees paid at least
14   the minimum wage. Michelle Alexander, Tipping Is a Legacy of Slavery, N.Y.
15   Times (Feb. 5, 2021); Catrin Einhorn & Rachel Abrams, The Tipping Equation,
16   N.Y. Times (Mar. 12, 2018); Fatima Hussein, How Low Wages for Tipped
17   Workers May Invite Sexual Harassment, Indystar (Feb. 23, 2018).
18         43.    Because of the disproportionate quantity and quality of sexual
19   harassment suffered by the Darden employees subject to the policy, those
20   employees report and complain about sexual harassment to management and
21   rebuff sexual harassment from customers more than Darden employees who
22   are not subject to the policy, causing employees subject to the policy to suffer
23   more financial retaliation from managers and customers. For example, Darden
24   employees subject to the policy receive less in tips from rebuffed sexual
25   harassers and are assigned worse tables or sections of the restaurant by the
26   managers that they accused of sexual harassment.
27
28

                                            18
                                       COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 19 of 33




 1          44.       Darden’s cash wage policy perpetuates a cycle of systemic sexual
 2   harassment. Darden imposes a subminimum wage ceiling on tipped employees
 3   in 43 states. That leads to employees paid pursuant to the policy suffering more
 4   and worse sexual harassment than their coworkers who are not subject to the
 5   policy, which causes them to receive less pay because of the increased levels
 6   and severity of sexual harassment, forcing them to rely even more on tips and
 7   keeping their job just to make ends meet, which leads them to suffer even more
 8   and worse sexual harassment, and so on.
 9
10   Darden’s Tipping Policy Causes Darden’s Employees of Color to Earn
11                    Less in Tips Than Darden’s White Employees
12          45.       Because of Darden’s tipping policy, Darden’s employees of color
13   receive less in tips, all else being equal, than Darden’s white employees
14   because of employees’ races. That, in turn, means that Darden causes
15   employees of color to be paid substantially less than white employees because
16   of their race.
17          46.       In particular, Darden has adopted a corporate policy or practice
18   of encouraging and facilitating tipping for jobs like servers and bartenders,
19   which results in customers directly determining a substantial part of these
20   tipped employees’ total wages. But Darden has failed to mediate that process
21   (e.g., ensure that customers do not consider race or any other prohibited
22   characteristic in deciding what amount to tip, ensure that employees’ take-
23   home pay is untainted by such considerations). It is thus unsurprising that
24   Darden’s customers regularly consider race in setting compensation for Darden
25   employees and that tipped employees see the impact of those considerations on
26   their paychecks. Darden does nothing to stop the practice of customers setting
27
28

                                              19
                                         COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 20 of 33




 1   wages by caprice rather than merit; rather, it affirmatively encourages and
 2   facilitates such disparities to thrive.
 3          47.    The facts are stark. One Fair Wage’s poll of Darden workers
 4   mentioned above demonstrated that Darden’s servers of color who received any
 5   tips in 2020 received roughly 82.04% of the tips per hour that Darden’s white
 6   servers who received any tips in 2020 received (this Darden-specific sample
 7   data approximates the empirical data discussed below, infra ¶ 52, suggesting
 8   that Darden-wide population data would likewise demonstrate a similar, race-
 9   based tip disparity). Specifically, Darden’s servers of color who reported
10   receiving any tips in 2020 received a median of roughly $7.31 in tips per hour,
11   whereas Darden’s white servers who reported receiving any tips in 2020
12   reported receiving a median of roughly $8.91 in tips per hour. This Darden-
13   specific, empirical evidence demonstrates that Darden’s tipping policy causes
14   race to be at least a motivating factor in how much money Darden employees
15   receive and significantly harms servers of color. To that end, one Darden
16   employee told One Fair Wage that “black servers are tipped lower” than
17   servers of other races/ethnicities, and another told One Fair Wage, “[b]ecause
18   I was black I would mainly [g]et all the black people. I over heard guest not
19   liking Mexican and black people. My white co workers made more money than
20   me.”
21          48.    Darden’s corporate-level tipping policy also allows local manager
22   biases to affect employees’ wages. Forcing employees to be paid in tips without
23   mediating that process places great importance on the shifts worked and
24   sections covered for at least two reasons: dinner shifts and shifts on prime
25   nights like weekends generally result in higher tips than lunch shifts and
26   shifts on weekdays; and prime seating sections within each restaurant
27   generally result in higher tips than non-prime sections because customers in
28

                                               20
                                        COMPLAINT
             Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 21 of 33




 1   prime sections may be wealthier, spend more money, or be used to paying
 2   higher tips. But Darden’s tipping policy has the effect of local managers
 3   relegating servers of color and bartenders of color to less-lucrative shifts and
 4   less-prime sections, which results in them receiving less in tips based on their
 5   race.
 6           49.   Specific examples highlight the effects of Darden’s tipping policy.
 7   For example, in their recent charges filed with the EEOC, Chanta Hunter (a
 8   Black employee who has worked for Darden in New York City since October
 9   2006), Luna St Furcy (a Caribbean-American employee who worked for Darden
10   in the same location from June 2018 to March 2020), and Adam Jones (a Black
11   employee who has worked for Darden at the same location since September
12   2008) stated that they, as well as other servers of color and bartenders or color,
13   received less in tips based on their race because of this policy. Moreover, in her
14   recent charge filed with the EEOC, Pam Araiza (a Latina employee who
15   worked for Darden in Naples, FL from 2007 until May 2017 and Washington,
16   DC from May 2017 until 2020) alleged that she was “consistently assigned to
17   sections of the restaurant known to generate less in tips, which management
18   referred to as ‘Section 8’ or ‘my low-income world.’”
19           50.   Darden’s employees of color have suffered, and continue to suffer,
20   significant harm because of Darden’s tipping policy. Using the median tips per
21   hour data from the poll referenced above, if all tipped Darden employees were
22   to work full-time (i.e., 2,080 hours per year), tipped white Darden employees
23   would each receive roughly $18,536.70 in tips annually, whereas tipped
24   Darden employees of color would each receive roughly $15,206.59 in tips
25   annually—a race-based difference of $3,330.11 in tips per year per worker. For
26   essential workers already receiving a subminimum wage and living paycheck
27   to paycheck just to try to make ends meet, that difference is significant. To
28

                                            21
                                       COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 22 of 33




 1   put into context how significant this Darden-imposed pay differential is, one
 2   African American server told One Fair Wage that he “had to get a therapist
 3   because of the lack of money I was receiving at the job,” that he “would make
 4   half the amount of coworkers” because of race, and that he has “depression and
 5   ptsd and suffer[s] from anxiety/ panic attacks” because of his job at Darden.
 6         51.    Darden employs roughly 167,000 hourly employees, roughly 51%
 7   of whom identify as racial or ethnic minorities. The majority of Darden’s hourly
 8   employees are tipped employees. Thus, Darden employs tens of thousands of
 9   tipped employees of color, upon each of whom it is inflicting at least several
10   thousands of dollars of entirely-preventable, race-based pay discrimination
11   every year due to its tipping policy. That adds up to hundreds of millions of
12   dollars that Darden’s tipping policy illegally wrests from its employees of color.
13         52.    Empirical research confirms these Darden-specific results and
14   shows that this disparity is a predictable consequence of maintaining a policy
15   or practice of encouraging and facilitating tips without any mediation. For
16   example, one empirical study found that black servers receive about 78% of the
17   tips that white servers receive. Zachary W. Brewster & Gerald Roman Nowak
18   III, Racial Prejudices, Racialized Workplaces, and Restaurant Servers’
19   Hyperbolic Perceptions of Black–White Tipping Differences, 60(2) Cornell
20   Hospitality Quarterly 159, 163 tbl. 1 (2019) (the average tip percent for black
21   servers was 14.05%; the average tip percent for white servers was 18.00%); see
22   also Zachary W. Brewster & Michael Lynn, Black–White Earnings Gap Among
23   Restaurant Servers: A Replication, Extension, and Exploration of Consumer
24   Racial Discrimination in Tipping, 84 Sociological Inquiry 545, 557 (2014);
25   Michael Lynn et al., Consumer Racial Discrimination in Tipping: A Replication
26   and Extension, 38 J. Applied Soc. Psych. 1045, 1055–56 (2008); Gabriela
27   Quintana, I’m Going to Tip Minority Servers More – and Whites Less, Econ.
28

                                            22
                                       COMPLAINT
               Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 23 of 33




 1   Opportunity                 Inst.                (Oct.           16,            2018),
 2   http://www.opportunityinstitute.org/blog/post/im-going-to-tip-minority-
 3   servers-more-and-white-servers-less/.
 4            53.    Anecdotal evidence also confirms that customers generally tip
 5   white servers more than servers of color. Alexander, supra ¶ 42; Casey
 6   Quinlan, D.C. Servers and Bartenders Say the Tipped Wage System Isn’t
 7   Working         for      Them,      Think        Progress     (June     12,     2018),
 8   https://archive.thinkprogress.org/should-dc-restaurants-pay-minimum-wage-
 9   these-servers-and-bartenders-think-so-c560d2269e7f//;                      Restaurant
10   Opportunities Centers United, Ending Jim Crow in America’s Restaurants:
11   Racial and Gender Occupational Segregation in the Restaurant Industry 26
12   (2015),                                             https://chapters.rocunited.org/wp-
13   content/uploads/2015/10/RaceGender_Report_LR.pdf;               Kimberly      Freeman
14   Brown & Marc Bayardon, When Tipping Doesn’t Make the Difference, Ebony
15   (Feb.     15,   2016),    https://www.ebony.com/news/restaurant-women-tipping-
16   wage/.
17            54.    Anecdotal evidence confirms that restaurant managers (or those
18   with similar authority) assign customers to servers based on servers’ races,
19   assigning black customers who the manager suspects will not tip well to
20   servers of color and assigning white customers who the manager suspects will
21   tip well to white servers. Alexander, supra ¶ 41; Vince Dixon, The Case Against
22   Tipping in America, https://www.eater.com/a/case-against-tipping (citing
23   Zachary Brewster et al., Consumer Racial Profiling in U.S. Restaurants:
24   Exploring Subtle Forms of Service Discrimination Against Black Diners, 29
25   Sociological Forum 476 (2014)).
26            55.    Darden has tacitly admitted that its managers have assigned
27   customers to servers based on servers’ races when it fired a manager who did
28

                                                 23
                                          COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 24 of 33




 1   so. Meryl Kornfield, An Olive Garden Customer Demanded a Non-Black Server.
 2   The Manager Who Complied Has Been Fired., Wash. Post (Mar. 5, 2020),
 3   https://www.washingtonpost.com/food/2020/03/05/olive-garden-manager-
 4   black-server/.
 5         56.    The race-based wage gap in tips received by Darden employees of
 6   color and their similarly-situated white coworkers is exacerbated by Darden’s
 7   cash wage policy which causes the overwhelming majority of tipped Darden
 8   workers to be paid a subminimum wage. To that end, Darden employees of
 9   color, to whom Darden already pays the lowest legally-permissible cash wages
10   in most cases, are subjected to even-greater poverty by being denied more in
11   tips because of their race, causing employees of color subject to the policy to
12   receive less total pay (i.e., cash wages and tips) than their similarly-situated
13   white coworkers because of their race.
14         57.    Darden’s tipping policy perpetuates a cycle of systemic race
15   discrimination against people of color: Darden encourages customers to tip and
16   facilitates tipping without any mediation, which leads to Darden’s employees
17   of color receiving less in tips than their white coworkers because of their race,
18   which forces Darden’s employees of color to rely even more on tips just to make
19   ends meet, which causes those employees of color to receive even less in tips
20   than their white coworkers because of their race, and so forth.
21
22      Darden’s Cash Wage Policy Is Neither Consistent with Business
23               Necessity nor Related to Darden Employees’ Jobs
24         58.    Many of Darden’s competitors, such as other restaurants and food
25   service and hospitality businesses, profitably operate restaurants and other
26   similar businesses without maintaining a cash wage policy like Darden’s and
27
28

                                            24
                                       COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 25 of 33




 1   without forcing their local managers to pay employees a subminimum wage,
 2   showing that the cash wage policy is not consistent with business necessity.
 3          59.    Darden would continue to remain profitable if it rescinded the
 4   policy and maintained a cash wage ceiling equal to the non-tipped minimum
 5   wage or allowed local management the discretion to do the same, proving again
 6   that the policy is not consistent with business necessity.
 7          60.    Nothing about positions like servers and bartenders at Darden
 8   suggests that those positions must receive the lowest legally-permissible pay,
 9   whereas other positions at Darden can be paid a higher cash wage rate at the
10   discretion of local managers. As such, the policy is not a legitimate measure or
11   qualification of the specific jobs that it applies to, demonstrating that the policy
12   is not job related.
13
14   There Are Less Discriminatory Alternatives to the Cash Wage Policy
15          61.    Darden could reduce or eliminate the more severe and pervasive
16   sexual harassment suffered by its employees who are paid a subminimum
17   wage pursuant to the policy by adopting a less-discriminatory alternative. For
18   example, Darden could adopt a practice that sets and enforces a cash wage
19   ceiling equal to the non-tipped minimum wage, and doing so would not cause
20   Darden to become unprofitable.
21
22        Darden’s Tipping Policy Is Neither Consistent with Business
23                Necessity nor Related to Darden Employees’ Jobs
24          62.    Many of Darden’s competitors, such as other restaurants and food
25   service and hospitality businesses, profitably operate restaurants and similar
26   businesses without maintaining a tipping policy like Darden’s—for example,
27   requiring employees to pool their tips to mitigate against any race-based
28

                                             25
                                        COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 26 of 33




 1   disparities in tips received or; providing effective rules or standards for
 2   customers that minimize race-based differences in tips received; or minimizing
 3   the effects of tipping by adding a standard service charge to all bills to be paid
 4   to employees and letting customers tip on top (which very few do, thereby
 5   bypassing most customers’ tip choices)—proving that Darden’s tipping policy
 6   is not consistent with business necessity.
 7         63.    Darden would continue to remain profitable if it rescinded the
 8   tipping policy and adopted any of these less-discriminatory alternatives,
 9   demonstrating that its tipping policy is not consistent with business necessity.
10         64.    The tipping policy is not a legitimate measure or qualification of
11   the specific jobs that it applies to (e.g., servers, bartenders), proving that it is
12   not job related. Indeed, the tipping policy encourages customers to directly
13   compensate employees based on factors whose consideration is illegal and
14   irrelevant (e.g., race), and nothing about positions like servers and bartenders
15   suggests that they must be subjected to the policy whereas other positions are
16   not. Thus, Darden’s tipping policy actively untethers pay from legitimate job
17   performance metrics.
18

19     There Are Less Discriminatory Alternatives to the Tipping Policy
20         65.    Darden could ensure that its employees of color receiving tips do
21   not receive less in tips than white employees receiving tips by adopting any of
22   the less-discriminatory alternatives referenced above. These alternatives
23   would not cause Darden to become unprofitable, but Darden chooses instead
24   to maintain its tipping policy.
25
26
27
28

                                             26
                                        COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 27 of 33




 1         Darden’s Policies Have Adversely Affected One Fair Wage
 2         66.    Darden’s maintenance of the policies has caused monetary and
 3   non-monetary harm to One Fair Wage. One Fair Wage is not filing this action
 4   on behalf of any Darden employees or representing any Darden employees
 5   here; rather, One Fair Wage is seeking redress only for the harm that Darden’s
 6   policies have caused to One Fair Wage as an organization.
 7         67.    The policies have caused, and continue to cause, One Fair Wage
 8   to divert its resources. For example, One Fair Wage has been forced to address
 9   complaints from Darden employees subject to the cash wage policy that they
10   have suffered more and worse sexual harassment because of their sex than
11   Darden employees not subject to that policy, as well as complaints from Darden
12   tipped employees of color that they have received less in tips than Darden
13   tipped white employees because of their race (the vast majority of whom suffer
14   substantially because Darden already pays them a subminimum wage).
15         68.    For example, Saru Jayaraman, One Fair Wage’s President who
16   works for One Fair Wage in, and directs One Fair Wage’s actions from,
17   Oakland, California, spends a significant amount of her time dealing with
18   complaints from such Darden employees. Julia Sebastian, One Fair Wage’s
19   Research Director who works in Oakland, California, spends roughly one-
20   fourth of her time working for One Fair Wage dealing with such complaints
21   from Darden employees and otherwise responding to the effects of the policies
22   on those employees.
23         69.    Many other One Fair Wage employees and consultants have
24   spent at least a portion of their work time dealing with such complaints and
25   otherwise responding to the effects of the policies on Darden employees, costing
26   One Fair Wage significant financial resources and time and energy it would
27   not have expended otherwise. As such, because of Darden’s policies, One Fair
28

                                           27
                                      COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 28 of 33




 1   Wage spends tens of thousands of dollars annually, if not more, in salary and
 2   consultant payments, employees’ benefits, office supplies, digital engagement
 3   fees, and other expenses, as well as hundreds of hours of staff and consultant
 4   time, all of which could have been spent on other matters but for Darden
 5   maintaining its unlawful policies.
 6         70.    Because Darden maintains the policies, One Fair Wage has
 7   diverted significant staff time to conducting the Survey to determine whether
 8   Darden employees suffered more and worse sexual harassment because of
 9   their sex because of the cash wage policy or received less in tips due to their
10   race because of the tipping policy.
11         71.    In response to the coronavirus pandemic, One Fair Wage
12   established the Emergency Coronavirus Relief Fund, which provides cash
13   assistance to restaurant workers who have had their hours reduced or have
14   been furloughed or laid off and apply for cash relief from One Fair Wage.
15         72.    To date, One Fair Wage has paid cash relief from the fund of $500
16   per employee to more than 350 Darden employees nationwide (including more
17   than 30 Darden employees in California), for a total of over $175,000 in cash
18   assistance paid to Darden employees affected by the coronavirus pandemic
19   (over $15,000 of which was paid to Darden employees in California). One Fair
20   Wage paid essentially all of that cash relief to Darden’s tipped employees who
21   are (or were, prior to being laid off or furloughed) paid a subminimum wage.
22         73.    Because of the policies, Darden’s employees have suffered more
23   financially during the pandemic than their similarly situated coworkers who
24   are not subject to the policies. As such, more Darden employees subject to the
25   policies requested and received cash assistance payments from One Fair
26   Wage’s Emergency Coronavirus Relief Fund than would have requested and
27   received such cash assistance payments but for the policies, depleting One Fair
28

                                           28
                                       COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 29 of 33




 1   Wage’s funds more than they would have been depleted but for the policies and
 2   denying One Fair Wage the opportunity to pay more cash assistance to other
 3   restaurant workers during the pandemic.
 4         74.    All of these adverse effects on One Fair Wage were foreseeable
 5   repercussions of Darden maintaining the policies. Darden’s maintenance of the
 6   policies was a proximate cause and a but-for cause of all of these adverse effects
 7   on One Fair Wage.
 8
 9                  Timeliness and Administrative Exhaustion
10         75.    Darden has maintained the policies at all times relevant to this
11   action and continues to maintain the policies today.
12         76.    On or about September 29, 2020, One Fair Wage filed a Charge
13   of Discrimination with the EEOC Oakland Local Office alleging race- and sex-
14   based disparate impact that materially tracks the allegations in this
15   Complaint.
16         77.    On March 4, 2021 the EEOC dismissed that charge at One Fair
17   Wage’s request and issued One Fair Wage a right to sue notice.
18         78.    One Fair Wage has filed this action within the 90-day timeframe
19   permitted pursuant to that right to sue notice.
20
21                     COUNT ONE: SEXUAL HARASSMENT
22           Darden’s Policies Disparately Impact Employees Paid a
23      Subminimum Wage by Causing Them to Suffer More and Worse
24     Sexual Harassment in Violation of Title VII, 42 U.S.C. § 2000e-2(a)
25         79.    One Fair Wage incorporates the preceding paragraphs by
26   reference.
27
28

                                            29
                                       COMPLAINT
            Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 30 of 33




 1         80.    With respect to employees paid a subminimum wage, the policies
 2   are not capable of separation for the purpose of disparate impact analysis, so
 3   they constitute a particular employment policy or practice under Title VII.
 4         81.    Darden’s policies cause a disparate impact against all Darden
 5   employees—regardless of whether their sex is male, female, intersex, non-
 6   binary, or anything else—by causing them to suffer more and worse sexual
 7   harassment than Darden employees of their same sex who are not subject to
 8   the policies due to their sex. The policies cause sex to be a motivating factor in
 9   the quantity and quality of sexual harassment suffered by Darden employees.
10   In other words, because of the policies, sex plays more of a role in all Darden
11   employees’ work.
12         82.    In the alternative, Darden’s cash wage policy alone causes
13   disparate impact against Darden employees by causing them to suffer more
14   and worse sexual harassment than Darden employees of their same sex who
15   are not subject to the cash wage policy due to their sex, and the cash wage
16   policy alone causes sex to be a motivating factor in the quantity and quality of
17   sexual harassment suffered by Darden employees.
18         83.    Neither of the policies is job related.
19         84.    Neither of the policies is consistent with business necessity.
20         85.    At least one alternative, less-discriminatory employment practice
21   would be as effective as the policies at achieving Darden’s lawful aims, but
22   Darden refuses to adopt such an alternative employment practice.
23         86.    Accordingly,    Darden’s        policies   constitute   an   unlawful
24   employment practice.
25         87.    In the alternative, Darden’s cash wage policy alone constitutes an
26   unlawful employment practice.
27
28

                                             30
                                       COMPLAINT
             Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 31 of 33




 1           88.   Darden’s maintenance of the policies or, in the alternative, the
 2   cash wage policy alone, has damaged One Fair Wage and forced it to divert
 3   resources.
 4           89.   One Fair Wage is a person aggrieved by Darden’s unlawful
 5   employment practice.
 6           90.   The foregoing constitutes unlawful disparate impact because of
 7   sex in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-
 8   2(a).
 9
10                    COUNT TWO: RACE DISCRIMINATION
11    Darden’s Tipping Policy Disparately Impacts Tipped Employees of
12    Color Based on Race with Respect to the Total Pay they Receive in
13                   Violation of Title VII, 42 U.S.C. § 2000e-2(a)
14           91.   One Fair Wage incorporates the preceding paragraphs by
15   reference.
16           92.   Darden’s tipping policy causes disparate impact against Darden
17   employees of color who receive tips based on their race by causing them to
18   receive less in tips than white Darden employees who receive tips. The tipping
19   policy causes race to be a motivating factor in the dollar amount of tips received
20   by Darden employees of color.
21           93.   Darden’s tipping policy is not job related.
22           94.   Darden’s tipping policy is not consistent with business necessity.
23           95.   At least one alternative, less-discriminatory employment practice
24   would be as effective as Darden’s tipping policy at achieving Darden’s lawful
25   aims, but Darden refuses to adopt such an alternative employment practice.
26           96.   Accordingly, Darden’s tipping policy constitutes an unlawful
27   employment practice.
28

                                             31
                                       COMPLAINT
             Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 32 of 33




 1           97.    Darden’s maintenance of its tipping policy has damaged One Fair
 2   Wage and forced it to divert resources.
 3           98.    One Fair Wage is a person aggrieved by Darden’s unlawful
 4   employment practice.
 5           99.    The foregoing constitutes unlawful disparate impact because of
 6   race in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-
 7   2(a).
 8
 9                                     Prayer for Relief
10           100.   Plaintiff One Fair Wage respectfully requests:
11                  a.    Declaratory relief that the policies are unlawful and violate
12                        42 U.S.C. § 2000e-2(a);
13                  b.    An injunction prohibiting Darden from maintaining the
14                        policies and any related employment policies or practices
15                        that also constitute unlawful employment practices;
16                  c.    Equitable or monetary relief redressing the resources that
17                        One Fair Wage has been forced to divert and the harm that
18                        One Fair Wage has suffered because of the policies;
19                  d.    Reasonable attorneys’ fees and costs; and
20                  e.    Any other relief that this Court deems proper.
21
22                                        Respectfully submitted,
23                                        /s/ Jason Harrow
                                          Jason Harrow
24                                        (Cal. Bar No. 308560)
25                                        Gerstein Harrow LLP
                                          3243B S. La Cienega Blvd.
26                                        Los Angeles, CA 90016
                                          jason@gerstein-harrow.com
27                                        (323) 744-5293
28

                                             32
                                       COMPLAINT
     Case 4:21-cv-02695 Document 1 Filed 04/15/21 Page 33 of 33




 1
                               Charles Gerstein
 2                             (Pro hac vice application forthcoming)
 3                             Gerstein Harrow LLP
                               611 Pennsylvania Ave SE, No. 317
 4                             Washington, DC 20003
                               charlie@gerstein-harrow.com
 5                             (202) 670-4809
 6
                               Chris Williams
 7                             Sheila Maddali
                               Ryan H. Nelson
 8                             National Legal Advocacy Network
                               1 N LaSalle St., Suite 1275
 9                             Chicago, IL 60602
10
                               Attorneys for Plaintiff
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28

                                 33
                            COMPLAINT
